DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 08/03/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 6-9, filed on 08/03/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited reference as stated on page 7 does not disclose “wherein at least a first of the plurality of distinct actuation regions is perpendicular to at least a second of the plurality of distinct actuation regions, and wherein at least a third of the plurality of distinct actuations regions is perpendicular to at least the second of the plurality of distinct actuation regions.”
As shown in figure 5 of Gutierrez US20170329098 the actuation regions which are labeled as 501.  The label 501 are perpendicular to each other.  Therefore, Gutierrez teaches a 
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. US2017/0329098 (hereinafter Gutierrez).
Regarding claim 1, Gutierrez discloses a multi-axis micro-electrical-mechanical system (MEMS) assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,
		a MEMS actuator (400) configured to provide linear three-axis movement (Fig. 5 and paragraph [0063] “The multiple degree of freedom actuator 400 can provide motion controlled movement in six degrees of freedom for used in a variety of applications.  The 
		an optoelectronic device coupled to the MEMS actuator (paragraph [0055], teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-axis (paragraph [0072] “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”,  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.), wherein at least a first of the plurality of distinct actuation regions (one of the sectors 501 are shown in figure 5) is perpendicular to at least a second of the plurality of distinct actuation regions  (one of the sectors 501 are shown in figure 5), and wherein at least a third of the plurality of distinct actuation  (one of the sectors 501 are shown in figure 5) regions is perpendicular to at least the second of the plurality of distinct actuation regions  (one of the sectors 501 are shown in figure 5).
Regarding claim 3, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1, wherein the in-plane MEMS actuator is an image stabilization actuator (paragraph [0088] teaches the three in-plane actuators 502 can move independently to translate one or more lenses or another optical element to facilitate optical image stabilization).
Regarding claim 4, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (paragraph [0074] teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 with respect to the fixed x-y frame 601.).
Regarding claim 5, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 4 wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (paragraph [0070] teaches all of the in-plane actuators 502 can cooperate to provide z-axis rotational movement of the platform 504).
Regarding claim 6, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the out-of-plane MEMS actuator is an autofocus actuator (paragraph [0093] teaches during an autofocus process, the lens 301 can be moved by 
Regarding claim 7, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (paragraph [0072] teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).
Regarding claim 8, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 7 wherein the out-of-plane MEMS actuator is further configured to provide rotational X-axis movement and rotational Y-axis movement (paragraph [0072] teaches  the out of plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis).
Regarding claim 13, Gutierrez further  teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein, the optoelectronic device is coupled to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (paragraph [0065] teaches the in-plane actuators 502 and the out-of-plane actuators 503 can control the motion of a platform 504.  The platform 504 can define a lens ring and can be used to mount one or more lenses.  For example, the platform 504 can mount the lens 301, which can be a focusing lens and/or a zoom lens.  The platform 504 can be moved in all six degrees of freedom.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) as applied to claim 1 above, and further in view of Michael et al. US8,866,364 (hereinafter Michael).
Regarding claim 9, Gutierrez discloses the claimed invention except wherein the out-of-plane MEMS actuator includes a piezoelectric actuator.
Michael teaches that is known using piezoelectric actuator in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a piezoelectric actuator as taught by Michael in the out-of-plane MEMS actuator of Gutierrez to save power by provide low operating power consumption (Michael, column 1, line 56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez)as applied to claim 1 above, and further in view of Calvet et al. US2011/0255182 (hereinafter Calvet).
Regarding claim 12, Gutierrez teaches the invention as set forth above but does not teach wherein each of the plurality of distinct actuation regions includes, a stiffener beam; a first 
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; paragraph [0002]) and teaches each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a movable stage (paragraph [0043]-[0049], figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a first hinge 201 configured to couple the stiffener beam to a frame 101; and a second hinge which is another hinge 201 configured to couple the stiffener beam 106 to a movable stage 102).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a movable stage as disclosed by Calvet in the assembly as disclosed by Gutierrez, for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (paragraph[0002]).

Claims 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) in view of Michael et al. US8,866,364 (hereinafter Michael).
Regarding claim 14, Gutierrez teaches
a multi-axis micro-electrical-mechanical system (MEMS) assembly (paragraph [0037], teaches MEMS actuator and paragraph [0072] teaches to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,

			an in-plane MEMS actuator (502, paragraph [0064] “Each sector 501 can comprise both a tangential or in-plane actuator 502”), and
			an out-of-plane MEMS actuator (503, paragraph [0064] “a Z-motion or out-of-plane actuator 503”) including a plurality of distinct actuation regions (see at least figure 5); and
		an optoelectronic device coupled to the MEMS actuator (paragraph [0055] teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), 
wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-axis (paragraph [0072] teaches “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”,  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable), 

	Gutierrez is silent regarding a piezoelectric actuator.
	Michael teaches that is known using piezoelectric actuators in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a piezoelectric actuator as taught by Michael in the out-of-plane MEMS actuator of Gutierrez to save power by providing low operating power consumption (Michael, column 1, line 56). 
Regarding claim 16, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037] MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (paragraph [0074] teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 respect to the fixed x-y frame 601).
Regarding claim 17, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037] MEMS actuator and paragraph [0072] to provide rotational movement of the 
Regarding claim 18, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (paragraph [0072] teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) in view of Michael et al. US8,866,364 (hereinafter Michael) as applied to claim 14 above, and further in view of Calvet et al. US2011/0255182 (hereinafter Calvet).
Regarding claim 15, Gutierrez in view of Michael teaches the invention as set forth above but does not teach each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage.
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; paragraph [0002]) and teaches each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage (paragraph [0043]-[0049], figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage as disclosed by Calvet in the assembly as disclosed by Gutierrez in view of Michael, for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (paragraph[0002]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) in view of BA-TIS et al. JP2017526326A (hereinafter BA-TIS).
Regarding claim 19, Gutierrez teaches 
a multi-axis micro-electrical mechanical system (MEMS) assembly (figures 3 and 5) comprising,
		a (MEMS) actuator (paragraph [0037], MEMS actuator) configured to provide linear three-axis movement (paragraph [0069] and [0072]), the (MEMS) actuator including:
			an in-plane MEMS actuator configured to provide linear X-axis movement, linear Y-axis movement and rotational Z-axis movement (paragraph [0069] the in-plane actuators 502 can cooperate to provide translational movement of the platform 504 within the x-y plane and paragraph [0070] the in-plane actuators 502 can cooperator to provide z-axis rotational movement of the platform 504), and

		an optoelectronic device coupled to the MEMS actuator (paragraph [0055] teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), 
wherein the out-of-plane MEMS actuator (503) includes a plurality of distinct actuations regions (see at least figure 5), each being configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of the X-axis and the Y-axis (paragraph [0072] “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”,  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.), wherein at least a first of the plurality of distinct actuation regions (one of the sectors 501 are shown in figure 5) is perpendicular to at least a second of the plurality of distinct actuation regions (one of the sectors 501 are shown in figure 5), wherein at least a third of plurality of distinct actuation regions (one of the sectors 501 are shown in figure 5)  is perpendicular to at least the second of the plurality of distinct actuation regions (one of the sectors 501 are shown in figure 5).
	Gutierrez is silent regarding a least a fourth of the plurality of distinct actuation regions is perpendicular to at least the third of the plurality of distinct actuation regions.

It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Gutierrez, to use a least a fourth of the plurality of distinct actuation regions is perpendicular to at least the third of the plurality of distinct actuation regions as taught by BA-TIS, for the purpose of reducing the change in gap and to provide more biaxial rotation limitation (description, lines 1-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/THOMAS K PHAM/            Supervisory Patent Examiner, Art Unit 2872